Title: To Thomas Jefferson from William Tatham, 7 October 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir/
                            Newbern 7th. October 1807.
                        
                        An indisposition which has followed me into this country, and attacked me with slight fevers and sweatings,
                            ever since I left Lynhaven Bay, has prevented me from communicating to you such observations as I might have thought
                            useful to you in the field of Public economy at the opening of the ensuing Session of Congress. I am now so fully
                            recovered as to be able to set out this day (by water) to Norfolk; from whence I hope to have the means of some useful
                            transmission. If any thing occurs to you, in the interim, your commands may meet me there; and I need not assure you, I
                            trust, that they will be promptly attended to. I dislike many things I meet with in these parts; but, most of all an
                            Aristocratic abuse of the principle of commercial punctuality in the Banking System of this State; whereby, I percieve,
                            the industrious & middle man is made a sacrifice to the aggrandizement of a few, Real property depreciated, tyranny
                            promoted, and our Enemies served by Lurking Agents in the very bosom of our Country.
                        It would seem to me that this evil might be greatly abridged by the extension of branch
                                banks of the United States, to the entire exterpation of such an unseemly individual influence.
                        I have the honor to be Dr. Sir, Yr. Obt H St
                        
                            Wm Tatham
                     
                        
                    